Citation Nr: 1341317	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from October 1948 to December 1948 and from April 1953 to May 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. 
§ 20.1304(c) (2013). Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities, consisting of acrocyanosis of each foot due to frostbite, do not preclude him from securing and following substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claim adjudicated herein.  Specifically, a November 2009 letter, sent prior to the initial unfavorable decision issued in March 2010, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Moreover, the Veteran has had the benefit of representation in pursuing his TDIU claim, has had a meaningful opportunity to participate in the development of this claim, and has not otherwise demonstrated that he has been prejudiced by any technical notice deficiency with respect to this claim, to include any defect in the timing or the content of such notice.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield, supra.   

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations over the years, to include in March 2012, that are adequate to adjudicate his TDIU claim.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  Neither the Veteran nor his representative has alleged that such examinations are inadequate for adjudication purposes.  Moreover, the Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran, a review of the record, and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, as previously noted, in November 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2013, hearing, the Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's employment history, and the nature of the Veteran's functioning and limitations as relevant to the impact of his service-connected disabilities on his employability.  Therefore, with respect to the issue adjudicated herein, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, in conjunction with the hearing, additional evidence was submitted for the record which was accompanied by a waiver; otherwise, the discussion at the hearing did not reveal any evidence that might be available that had not been submitted with respect to the claim adjudicated herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim adjudicated herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) with respect to the claim decided herein and that the Board may proceed to adjudicate this claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to this issue in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issue adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to this issue.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the TDIU claim.

II.  Background

In October 2009, the Veteran filed a formal TDIU claim.  On the claim form, he indicated that, from 1961 to March 1993, he worked as a machinist and in auditing and finance.  When he retired in 1993, he described his position as auditing for engineering and planning.  The form reflects that the Veteran completed 4 years of college.  He indicated that he had not left this job due to disability and had not sought to obtain employment since leaving his job.  The Veteran described the service-connected disability which prevented him from securing or following any substantially gainful occupation as frostbite of both feet, causing him to be unable to walk.

The Veteran is service-connected for acrocyanosis with frost bite of the left and right foot, each of which has been assigned a 30 percent evaluation, since February 2009 .  A combined rating of 60 percent (with consideration of the bilateral factor) has been in effect since February 2009.  

A brief review of his history reflects that, in conjunction with a service connection claim for frostbite residuals of both feet, filed in June 2003, a VA examination for cold injuries was conducted in February 2005.  At that time, the Veteran complained of pain in the feet in cold weather with tingling in the toes.  Acrocyanosis with frostbite was diagnosed and the examiner linked this condition to service in Korea in 1948, with aggravation due to exposure to cold and snow in Germany during the second period of service in 1953 and 1954.  The examiner stated that, from a functional standpoint, the Veteran worked at a desk at a finance job and, in cold weather, had discomfort of the feet with tingling and discoloration.  The examiner opined that this did not keep the Veteran from doing his job at work or at home.  

A March 2005 VA entry indicated that the Veteran had worked in accounting/finance until he recently retired.  The entry indicated that the Veteran had undergone coronary artery bypass surgery in the past, and walked about a mile a day to support cardiac fitness.  At that time, the Veteran complained of back, hip and knee pain, indicating that due to the severity of pain produced by these conditions, he was unable to concentrate on daily tasks, and had difficulty performing activities of daily living, such as dressing, and rising from a seated position.  It was determined that there was no etiological connection between service-connected frostbite residuals of the feet, and complaints of knee, back, and hip conditions.

The file contains a private MRI report of April 2009 which revealed multi-level posterior disc bulges with facet hypertrophy.  Also conducted was a physical examination report, which indicated that the Veteran had a history of chronic low back pain with sciatica since 1993 and had not been able to work since that time.  Assessments of lumbar and cervical degenerative joint disease were made and the examiner indicated that pain associated with these conditions prevented the Veteran from gainful employment.  

On VA examination conducted in July 2009, the Veteran complained of foot pain, worse in cold weather, and of numbness and burning of the feet on walking.  On objective examination, numbness from the ankles to the toes bilaterally was shown.  There was 10 percent flexion of both ankles and 35 percent plantar flexion of both ankles.  Cold injury to the feet bilaterally with mild acrocyanosis, with increased discomfort of the feet in cold weather, was diagnosed.     

The file contains a September 2009 VA examination report of the joints.  With respect to employment, the report indicated that the Veteran had worked in accounting and had retired in 1993, at which time he was eligible by age or duration or work, and had medical problems of the low back and knees.  The examiner indicated that the Veteran's knee problems impacted his occupational functioning due to decreased mobility, lack or stamina and pain, and noted that the Veteran's main limitations were due to his back problems.  The examiner concluded that the Veteran's knee, back and hip conditions were not etiologically related to service-connected frostbite residuals of the feet.  

A VA examination for cold injuries was conducted in March 2012.  It was noted that the Veteran retired in 1993 from a sedentary occupation as an accountant auditor.  It was noted that, since retirement, the Veteran walked when possible, but had difficulty sitting and standing for long periods of time.  He reported that the feet, back, and knees were painful when standing.  The Veteran gave no report of clinical treatment for the feet, indicating that he kept warm and avoided cold.  The examiner indicated that the Veteran had other significant medical problems including diabetes and hypertension.  Frostbite of the lower extremities was diagnosed and the examiner indicated that this condition occupationally resulted in the assignment of different duties and decreased mobility, weakness, fatigue, decreased strength, and pain.

The Veteran provided testimony at a Board video-conference hearing held in November 2013.  The Veteran stated that he retired from his Civil Service position due to foot problems, explaining that he could not stand or walk (p.3).  He stated that, thereafter, he went back to work and eventually worked himself up to the comptroller's office, explaining that accommodations were made for him. The Veteran indicated that he used a cane and walker and suffered from falls.  He also mentioned that his foot conditions were manifested by discoloration and sensitivity to cold weather.  The Veteran indicated that he did not believe that he could work even if his only disability involved his feet (p. 11).   

III.  Analysis

The Veteran asserts that he is entitled to a TDIU rating because he cannot work as a result of his service-connected disabilities of the feet, characterized as acrocyanosis of each foot due to frostbite.  He maintains that he is unable to stand for any time or walk due to his foot conditions.  

The Veteran is seeking entitlement to TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for acrocyanosis with frost bite of the left and right foot, each of which has been assigned a 30 percent evaluation, since February 2009.  As a matter of reference, the Veteran's foot disabilities, are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122, used to evaluate cold injury residuals.  Under this code a 30 percent evaluation is warranted for manifestations of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subauricular punched out lesions or osteoarthritis).  

A total combined rating of 60 percent (with consideration of the bilateral factor) has been in effect since February 2009.  See 38 C.F.R. § 4.25.  As the Veteran has disabilities of both lower extremities and the bilateral factor is applicable, the service-connected foot disabilities may be considered one disability ratable at 60 percent under 38 C.F.R. § 4.16(a)(1).  Accordingly, the Veteran's service-connected foot disabilities satisfy the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  He has no other service-connected conditions. 

The primary inquiry in this case is whether service-connected frostbite residuals of the feet render the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the evidence simply does not support a conclusion that the Veteran is incapable of performing the physical and mental acts required for employment due to service-connected frostbite residuals.  His employment history indicates that from 1961 to March 1993 he worked as a machinist and in auditing and finance; when he retired in 1993 he described his position as auditing for engineering and planning.  The Veteran has 4 years of college education.  Accordingly, both a considerable level of education and specialized skills in accounting are shown in this case.  Moreover, it appears that historically his employment has been sedentary in nature.

In his 2013 hearing testimony the Veteran attributed his retirement in 1993 primarily to foot problems and secondarily to age.  However, evidence on file refutes the Veteran's lay testimony.  In this regard, on the formal claim for TDIU itself (VA Form 21-8940), the Veteran himself indicated that he had not left this job due to disability.  Further, private medical records of 2009 document that the Veteran had a history of chronic low back pain with sciatica since 1993 and had not been able to work since that time; there was no foot disability mentioned.  A September 2009 VA examination report reflects that with respect to the Veteran's employment history, the Veteran had worked in accounting and had retired in 1993, at which time he was eligible by age or duration or work, and had medical problems of the low back and knees; again there was no mention of the feet.  Accordingly, contrary to the Veteran's lay assertions, the Board does not conclude that the Veteran's foot conditions were a primary factor relating to the Veteran's decision to retire in 1993.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

Significantly, evidence dated in 2005, more than a decade after the Veteran's retirement, includes an opinion from a VA examiner to the effect that from a functional standpoint, the Veteran had worked at a desk at a finance job and, in cold weather, and had discomfort of the feet with tingling and discoloration.  The examiner opined that this did not keep the Veteran from doing his job at work or at home.  Subsequently, essentially the same symptoms have been present.  

A March 2005 VA examination report indicated that the Veteran had worked in accounting/finance until he recently retired.  The entry mentioned a history of  coronary artery bypass surgery in the past, and that the Veteran walked about a mile a day to support cardiac fitness.  At that time, the Veteran complained of back, hip, and knee pain, indicating that, due to the severity of pain produced by these conditions, he was unable to concentrate on daily tasks, and had difficulty performing activities of daily living, such as dressing, and rising from a seated position.  The examiner determined that there was no etiological connection between service-connected frostbite residuals of the feet, and complaints of knee, back, and hip conditions.  In essence, knee, hip and back problems were implicated as the Veteran's primary functional impairments and it was determined that these conditions were unrelated to the service-connected foot conditions.  

Significantly, private medical records of 2009 include a private MRI report of April 2009 revealing multi-level posterior disc bulges with facet hypertrophy, and mentioning that the Veteran had a history of chronic low back pain with sciatica since 1993 and had not been able to work since that time.  Assessments of lumbar and cervical degenerative joint disease were made and the examiner indicated that pain associated with these conditions prevented the Veteran from gainful employment.  Again the Veteran's back disability was cited by this private medical evidence as the primary medical problem related to the Veteran's retirement in 1993 and the primary impediment to his employability subsequently.  

Similarly, when examined by VA in September 2009, the report indicated that the Veteran had worked in accounting and had retired in 1993, at which time he was eligible by age or duration or work, and had medical problems of the low back and knees; the feet were not mentioned.  The examiner indicated that the Veteran's knee problems impacted his occupational functioning due to decreased mobility, lack or stamina and pain, and noted that the Veteran's main limitations were due to his back problems.  The examiner again concluded that the Veteran's knee, back and hip conditions were not etiologically related to service-connected frostbite residuals of the feet.  

Most recently, a  VA examination for cold injuries was conducted in March 2012.  It was noted that the Veteran retired in 1993 from a sedentary occupation as an accountant auditor.  It was noted that since retirement, the Veteran walked when possible, but had difficulty sitting and standing for long periods of time.  He reported that the feet, back and knees were painful when standing.  The Veteran gave no report of clinical treatment for the feet.  Frostbite of the lower extremities was diagnosed and the examiner indicated that this condition occupationally resulted in the assignment of different duties and decreased mobility, weakness, fatigue, decreased strength and pain.  There was no opinion provided or suggestion made to the effect that that the Veteran's foot problems rendered him incapable of performing the physical and mental acts required for employment.  

Repeatedly and overwhelmingly, the VA and private medical evidence has identified the Veteran's non-service connected conditions, including those impacting the knees and back, as factors relating to his retirement and implicated as conditions rendered him incapable of performing the physical and mental acts required for employment.  This evidence contains clear conclusions with supporting data as well as reasoned medical explanations and as such, the Board assigns great probative value to this evidence.  See Nieves-Rodriguez, supra; Stefl, supra.  In contrast, there has been no competent medical opinion, VA or private, provided for the record, establishing or even suggesting that the Veteran's service-connected bilateral foot conditions render him incapable of performing the physical and mental acts required for employment, particularly given that he has historically held sedentary employment positions.  After carefully reviewing this evidence, the Board finds no adequate basis to reject it, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, the file does not contain any competent medical evidence which rebuts this evidence or otherwise diminishes its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Furthermore, the Board finds that the Veteran is not competent to opine on a complex medical question such as the impact his service-connected disabilities have on his ability to work as such is a complex medical question.  38 C.F.R. 
§ 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  In this regard, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability.   

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected frostbite residuals affecting the feet.  A TDIU is limited to consideration of service-connected disabilities; however, in this instance, the Board finds that it is the Veteran's nonservice-connected disabilities, specifically his back, hip and knee conditions, which have been repeatedly found to lack an etiological relationship to the service-connected foot conditions, that interfere with his ability to work in a (largely sedentary) position, commensurate with his education and experience, i.e., as an accountant.   

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.



____________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


